               Case 20-12456-JTD           Doc 229      Filed 10/29/20       Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                 )      Chapter 11
                                       )
RTI HOLDING COMPANY, LLC, et al.,      )      Case No. 20-12456 (JTD)
                                       )      (Jointly Administered)
       Debtors.                        )
                                       )      Obj. Deadline: October 29, 2020 at 4:00 p.m.
                                       )      Hearing Date: November 5, 2020 at 11:00 a.m.
                                       )      Related to Docket Item 145
____________________________________________________________________________________

   OBJECTION OF THOMAS W. AND SANDRA B. SPEARS TO DEBTORS’ MOTION FOR
ENTRY OF AN ORDER PURSUANT TO §§ 105(a) AND 503(b) OF THE BANKRUPTCY CODE
ABATING RENTS UNDER UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
          FOR RESTAURANTS AFFECTED BY GOVERNMENT REGULATIONS
____________________________________________________________________________________

         Thomas W. Spears and Sandra B. Spears (collectively “Landlords”), by and through counsel,

hereby object to Debtors’ Motion For Entry of an Order Pursuant to Sections 105(a) and 503(b) of the

Bankruptcy Code Abating Rents Under Unexpired Leases of Nonresidential Real Property for Restaurants

Affected by Government Regulations [Doc. 145] as follows:

                                            BACKGROUND

         1.     On October 7, 2020, the Debtors each filed a voluntary petition for relief under Chapter 11

of Title 11 of the United States Code with the United States Bankruptcy Court for the District of Delaware,

which cases have been jointly consolidated for administrative purposes. The Debtors continue to operate

their businesses and manage their properties as debtors and debtors-in-possession pursuant to 11 U.S.C. §§

1107(a) and 1108.3.

         2.     Pursuant to a lease agreement dated January 27, 2003 (the “Lease”) between Ruby

Tuesday, Inc. and Evelyn W. McDaniel and Kyle W. McDaniel, Debtors occupy certain real property

located at 216 E. Church Avenue, Maryville, Tennessee 37803 (the “Property”). A copy of said Lease is

attached hereto as Exhibit A. Landlords acquired the Property on or about June 15, 2017 subject to the

aforementioned Lease.
                Case 20-12456-JTD           Doc 229      Filed 10/29/20       Page 2 of 3



        3.       The leased Property is commercial property that has been configured by Debtors to include

a “test kitchen”. The Property is used by Debtors internally for business development and it is not open to

the public. Debtors have always used and continue to use the Property for such purpose.

        4.       Debtors filed the Debtors’ Motion for Entry of an Order Pursuant to Sections 105(a) and

503(b) of the Bankruptcy Code Abating Rents Under Unexpired Leases of Nonresidential Real Property

for Restaurants Affected by Government Regulations [Doc. 145] (the “Motion”) in an attempt to

comprehensively avoid their rental obligations under various leases with their lessors.

                                               ARGUMENT

        5.       In their Motion, Debtors describe at great length the impact the COVID-19 pandemic and

the accompanying government regulations have had on the operation of their restaurants. They define the

terms “Restaurants,” “Operating Restaurants,” and “Non-Operating Restaurants” and they identify the

number of “Restaurants” located in each of 25 different states. Debtors argue that they should be granted

relief from their rent obligations under all unexpired leases of nonresidential real property, because the

regulations and restrictions imposed by government authorities have impaired Debtors’ ability to operate

their Restaurants at full capacity.

        6.       As described above, the Property at issue is not used by Debtors as a restaurant. Though

the Property contains a kitchen, it only used by Debtors’ officers and employees for business purposes. The

Property is not open to the public and, thus, it is not subject to the same COVID-19 restrictions that have

been imposed by governmental entities on public restaurants. Because Debtors’ use of the subject Property

is not impaired by COVID-19 restrictions, the basis upon which Debtors’ seek relief of their rent obligations

does not apply to these Landlords.

        7.       Assuming arguendo that these Landlords were similarly situated to the other lessors

contemplated in Debtors’ Motion and the subject Property was utilized as a public restaurant, there is no

legal basis in the Bankruptcy Code or other applicable law to grant the relief sought by the Debtors. It is

not the responsibility of all the Debtor’s commercial lessors to bear the financial risk of allowing the

Debtors’ continued use of their properties for an unknown, unforeseeable period of time while receiving no
                 Case 20-12456-JTD          Doc 229      Filed 10/29/20       Page 3 of 3



compensation. No provision of the Bankruptcy Code permits the Debtors to receive the protections of

Chapter 11 while simultaneously avoiding all attendant obligations, and the Court should not approve any

such relief in this case.

                       JOINDER IN OBJECTIONS RAISED BY OTHER LESSORS

        8.       To the extent consistent with the objections expressed herein, Landlords also join in the

objections of any other lessors who are parties to unexpired leases of nonresidential real property with the

Debtors.

        WHEREFORE, Landlords respectfully request that the Bankruptcy Court deny Debtors’ request

to abate rents arising under the subject Lease.


Dated: October 29, 2020                           /s/ Christopher W. Conner____________________
                                                  Christopher W. Conner (TN BPR #017724)
                                                  Garner & Conner, PLLC
                                                  250 High Street, P.O. Box 5059
                                                  Maryville, Tennessee 37802
                                                  Telephone: (865) 984-1460
                                                  Email: cconner@garnerconner.com

                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2020, I caused a true and correct copy of the foregoing pleading

to be served via CM/ECF on all parties who have registered for electronic service in these cases.

Dated: October 29, 2020                           /s/ Christopher W. Conner____________________
                                                  Christopher W. Conner (TN BPR #017724)
